Name: 2014/880/EU: Commission Implementing Decision of 26 November 2014 on the common specifications of the register of railway infrastructure and repealing Implementing Decision 2011/633/EU (notified under document C(2014) 8784) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: transport policy;  land transport;  technology and technical regulations;  information technology and data processing;  information and information processing
 Date Published: 2014-12-12

 12.12.2014 EN Official Journal of the European Union L 356/489 COMMISSION IMPLEMENTING DECISION of 26 November 2014 on the common specifications of the register of railway infrastructure and repealing Implementing Decision 2011/633/EU (notified under document C(2014) 8784) (Text with EEA relevance) (2014/880/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2008/57/EC of the European Parliament and of the Council of 17 June 2008 on the interoperability of the rail system within the Community (1), and in particular Article 35(2) thereof, Whereas: (1) On the basis of Article 35 of Directive 2008/57/EC, the Commission adopted Implementing Decision 2011/633/EU (2). (2) On the basis of a recommendation of the European Railway Agency (the Agency), complementary common specifications are needed to make data of the registers easily accessible. These registers should be made available for consultation via a computerised common user interface set up and managed by the Agency. Member States, with the help of the Agency, should cooperate to ensure that the registers are operational, contain all the data and are interconnected. (3) Implementing Decision 2011/633/EU should therefore be repealed. (4) The measures provided for in this Decision are in accordance with the opinion of the Committee established in accordance with Article 29(1) of Directive 2008/57/EC. HAS ADOPTED THIS DECISION: Article 1 1. The common specifications for the register of railway infrastructure as referred to in Article 35 of Directive 2008/57/EC are set out in the Annex to this Decision. 2. The registers of infrastructure of Member States shall be made available for consultation via a common user interface set up and managed by the Agency. 3. The common user interface referred to in paragraph 2 shall be a web-based application facilitating access to the data contained in the registers of infrastructure. It shall be operational not later than 15 days after the date of application referred to in Article 8. Article 2 1. Each Member State shall ensure that its register of infrastructure is computerised and fulfils the requirements of the common specifications referred to in Article 1 not later than eight months after the date of application. 2. Member States shall ensure that their registers of infrastructure are interconnected and connected to the common user interface eight months after that interface becomes operational at the latest. Article 3 The Agency shall publish a guide on the application of the common specifications for the register of infrastructure not later than 15 days after the date of application and shall keep it up to date. This application guide shall provide, if appropriate, a reference to the relevant provisions of the Technical Specifications of Interoperability (TSIs) for each parameter. Article 4 When progress in the development of TSIs or in the implementation of the registers of infrastructure so requires, the Agency shall recommend updates of the common specifications. Article 5 1. Member States shall ensure that the necessary data are collected and inserted in their registers of infrastructure in accordance with paragraphs 2 to 6. They shall ensure that these data are reliable and up to date. 2. Data relating to infrastructures for freight corridors defined in the Annex to Regulation (EU) No 913/2010 of the European Parliament and of the Council (3) in the version in force on 1 January 2013 shall be collected and inserted in the register of infrastructure not later than 9 months after the date of application. 3. Data relating to infrastructures placed in service after the entry into force of Directive 2008/57/EC and by the date of application of this Decision at the latest, other than the data referred to in paragraph 2, shall be collected and inserted in the national register of infrastructure not later than nine months after this date. 4. Data relating to infrastructures placed in service before the entry into force of Directive 2008/57/EC, other than the data referred to in paragraph 2, shall be collected and inserted in the register of infrastructure in accordance with the national implementation plan referred to in Article 6(1) by 16 March 2017 at the latest. 5. Data relating to private sidings placed in service before the entry into force of Directive 2008/57/EC shall be collected and inserted in the register of infrastructure in accordance with the national implementation plan referred to in Article 6(1) by 16 March 2019 at the latest. 6. Data relating to network not covered by TSIs shall be collected and inserted in the register of infrastructure in accordance with the national implementation plan referred to in Article 6(1) by 16 March 2019 at the latest. 7. Data relating to infrastructures placed in service after the entry into force of this Decision shall be inserted in the register of infrastructure as soon as the infrastructures are placed into service and as soon as the common user interface becomes operational. Article 6 1. Each Member State shall draft a national plan and a timetable for the implementation of the obligations referred to in Article 5. It shall notify any delays or difficulties to fulfil the provisions of art 5 and the Commission shall grant, where appropriate, an extension to the deadline foreseen. The national implementation plan shall be submitted to the Commission not later than six months after the date of application. 2. Each Member State shall nominate an entity in charge of setting up and maintaining its register of infrastructure and notify the Commission thereof not later than three months after the date of application. These entities shall send to the Agency three months after the date of their notification and henceforth every four months, a progress report on the implementation of the register of infrastructure. 3. The Agency shall coordinate, monitor and support the implementation of the registers of infrastructure. It shall set up a group composed of representatives of the entities in charge of setting up and maintaining the registers of infrastructure and coordinate its works. The Agency shall regularly report to the Commission on progress in implementing this Decision. Article 7 Commission implementing Decision 2011/633/EU is repealed with effect from the date of application set out in Article 8. Article 8 This Decision shall apply from 1 January 2015. Article 9 This Decision is addressed to the Member States and to the European Railway Agency. Done at Brussels, 26 November 2014. For the Commission Violeta BULC Member of the Commission (1) OJ L 191, 18.7.2008, p. 1. (2) Commission Implementing Decision 2011/633/EU of 15 September 2011 on the common specifications of the register of railway infrastructure (OJ L 256, 1.10.2011, p. 1). (3) Regulation (EU) No 913/2010 of the European Parliament and the Council of 22 September 2010 concerning a European rail network for competitive freight (OJ L 276, 20.10.2010, p. 22). ANNEX 1. INTRODUCTION 1.1. Technical scope 1.1.1. This specification concerns data about the following subsystems of the Union rail system: (a) the infrastructure structural subsystem, (b) the energy structural subsystem, and (c) the trackside control-command and signalling subsystem. 1.1.2. These subsystems are included in the list of subsystems in Annex II (1) to Directive 2008/57/EC. 1.2. Geographical scope The geographical scope of this specification is the European Union rail system as determined by Directive 2008/57/EC. It excludes the cases referred to in Article 1(3) of Directive 2008/57/EC. 2. PURPOSE 2.1. General The main purpose of the register of infrastructure provided for in article 35 of Directive 2008/57/EC (RINF) is to provide transparency on the characteristics of the network. The information provided by the RINF is used for planning purposes in designing new trains, for assisting the assessment of compatibility of trains with routes before the start of operation and for use as a reference database. Therefore the RINF supports the processes described hereafter. 2.2. Designing Rolling Stock subsystems Parameters from the RINF shall be used to identify infrastructure characteristics for the intended use of the rolling stock. 2.3. Ensuring technical compatibility for fixed installations 2.3.1. The notified body checks the conformity of the subsystems with the applicable TSI(s). Verification of interfaces for technical compatibility with the network into which a subsystem is incorporated may be ensured by consulting the RINF. 2.3.2. The body designated by each Member State checks the conformity of the subsystems when national rules apply and the RINF may be consulted to verify the interfaces for technical compatibility in these cases. 2.4. Monitoring progress of interoperability of the European Union railway network Transparency about the progress of interoperability shall be ensured to monitor regularly the development of a European Union interoperable network. 2.5. Ascertaining route compatibility for proposed train service 2.5.1. Compatibility with the route for the proposed train service is checked before the railway undertaking procures access to the network from the infrastructure manager. The railway undertaking must be sure that the route intended to be used is capable of supporting its train. 2.5.2. The railway undertaking chooses vehicles considering any restrictions on the authorisation for placing in service and a possible route for the train intended to run: (a) all vehicles in the train must comply with the requirements applicable on the routes over which the train will run and (b) the train as a combination of vehicles must comply with the technical constraints of the route concerned. 3. COMMON FEATURES The features set out in this Annex are common to all registers of infrastructure of the Member States. 3.1. Definitions For the purpose of these specifications: (a) section of line (SoL) means the part of line between adjacent operational points and may consist of several tracks; (b) operational point(OP) means any location for train service operations, where train services may begin and end or change route and where passenger or freight services may be provided; operational point means also any location at boundaries between Member States or infrastructure managers; (c) running track means any track used for train service movements; passing loops and meeting loops on plain line or track connections only required for train operation are not published; (d) siding means any track within an operational point, which is not used for operational routing of a train. 3.2. Railway network structure for the RINF 3.2.1. For the purpose of the RINF, each Member State shall subdivide its railway network into sections of line and operational points. 3.2.2. Items to be published for section of line related to infrastructure, energy and track-side control-command and signalling subsystems shall be assigned to the infrastructure element running track. 3.2.3. Items to be published for operational point related to infrastructure subsystem shall be assigned to the infrastructure elements running track and siding. 3.3. Items for the RINF 3.3.1. Items and format of items shall be published in accordance with the Table. 3.3.2. The RINF Application Guide referred to in Article 3 shall define the specific format and the governance process of the data listed in the Table presented as: (a) a single or multiple selection from a predefined list, (b) a CharacterString or the predefined CharacterString or (c) a number indicated inside square brackets 3.3.3. All parameters of the RINF are mandatory unless otherwise specified in the Table. Any information relevant to the parameters is provided in the Table. Table Items for the Register of Infrastructure Number Title Data presentation Definition Further information 1 MEMBER STATE 1.1 SECTION OF LINE 1.1.0.0.0 Generic information 1.1.0.0.0.1 IM's code [NNNN] Infrastructure manager means anybody or undertaking that is responsible in particular for establishing and maintaining railway infrastructure or a part thereof. 1.1.0.0.0.2 National line identification CharacterString Unique line identification or unique line number within Member State. 1.1.0.0.0.3 Operational point at start of section of line Predefined CharacterString Unique OP ID at start of section of line (kilometres increasing from start OP to the end OP). 1.1.0.0.0.4 Operational point at end of section of line Predefined CharacterString Unique OP ID at end of section of line (kilometres increasing from start OP to the end OP) 1.1.0.0.0.5 Length of section of line Predefined CharacterString Length between operational points at start and end of section of line. 1.1.0.0.0.6 Nature of Section of Line Single selection from the predefined list: Regular SoL/Link Kind of Section of Line expressing size of presented data which depends on fact whether it connects OPs generated by division of a big node into several OPs or not. 1.1.1 RUNNING TRACK 1.1.1.0.0 Generic information 1.1.1.0.0.1 Identification of track CharacterString Unique track identification or unique track number within section of line 1.1.1.0.0.2 Normal running direction Single selection from the predefined list: N/O/B The normal running direction is:  the same as the direction defined by the start and end of the SoL  the opposite to the direction defined by the start and end of the SoL  both directions N  same direction as in SoL O  opposite direction to as in SoL B  both directions N and O 1.1.1.1 Infrastructure subsystem Parameters of this group are not mandatory if Link is selected for 1.1.0.0.0.6 1.1.1.1.1 Declarations of verification for track 1.1.1.1.1.1 EC declaration of verification for track (INF) Predefined CharacterString: [CC/RRRRRRRRRRRRRR/YYYY/NNNNNN] Unique number for EC declarations following format requirements specified in the Document about practical arrangements for transmitting interoperability documents (1) Indicate if an EC Declaration was issued: Y/N In case of Y, provide data. 1.1.1.1.1.2 EI declaration of demonstration (2) for track (INF) Predefined CharacterString: [CC/RRRRRRRRRRRRRR/YYYY/NNNNNN] Unique number for EI declarations following the same format requirements as specified in the Document about practical arrangements for transmitting interoperability documents. Indicate if an EI Declaration was issued: Y/N In case of Y, provide data. 1.1.1.1.2 Performance parameters 1.1.1.1.2.1 TEN classification of track Single selection from the predefined list: Part of the TEN-T Comprehensive Network/Part of the TEN-T Core Freight Network/Part of the TEN-T Core Passenger Network/Off-TEN Indication of the part of the trans-European network the line belongs to. 1.1.1.1.2.2 Category of line Single selection from the predefined list Classification of a line according to the INF TSI Indicate if track is included in technical scope of the TSI: Y/N In case of Y, provide data. 1.1.1.1.2.3 Part of a Railway Freight Corridor Single selection from the predefined list: Rhine-Alpine RFC (RFC 1)/North Sea-Mediterranean RFC (RFC 2)/Scandinavian  Mediterranean RFC (RFC 3)/Atlantic RFC (RFC 4)/Baltic-Adriatic RFC (RFC 5)/Mediterranean RFC (RFC 6)/Orient-EastMed RFC (RFC 7)/North Sea-Baltic RFC (RFC 8)/Czech-Slovak RFC (RFC 9) Indication whether the line is designated to a Railway Freight Corridor Indicate if track is designated to a RFC: Y/N In case of Y, provide data 1.1.1.1.2.4 Load capability Single selection from the predefined list A combination of the line category and speed at the weakest point of the track 1.1.1.1.2.5 Maximum permitted speed [NNN] Nominal maximum operational speed on the line as a result of INF, ENE and CCS subsystem characteristics expressed in kilometres/hour. 1.1.1.1.2.6 Temperature range Single selection from the predefined list: T1 (  25 to + 40) T2 (  40 to + 35) T3 (  25 to + 45) Tx (  40 to + 50) Temperature range for unrestricted access to the line according European standard. 1.1.1.1.2.7 Maximum altitude [+/ ][NNNN] Highest point of the section of line above sea level in reference to Normal Amsterdam's Peil (NAP). 1.1.1.1.2.8 Existence of severe climatic conditions Single selection from the predefined list: Y/N Climatic conditions on the line are severe or normal according European standard. 1.1.1.1.3 Line layout 1.1.1.1.3.1 Interoperable gauge Single selection from the predefined list: GA/GB,/GC/G1/DE3/S/IRL1/none Gauges GA, GB, GC, G1, DE3, S, IRL1 as defined in European standard. 1.1.1.1.3.2 Multinational gauges Single selection from the predefined list: G2/GB1/GB2/none Multilateral gauge or international gauge other than GA, GB, GC, G1, DE3, S, IRL1 as defined in European standard. Mandatory if the answer selected in 1.1.1.1.3.1 is none 1.1.1.1.3.3 National gauges Single selection from the predefined list Domestic gauge as defined in European standard or other local gauge. Mandatory if the answer selected in 1.1.1.1.3.2 is none. 1.1.1.1.3.4 Standard combined transport profile number for swap bodies Single selection from the predefined list Coding for combined transport with swap bodies as defined in UIC Code. Indicate if the track belongs to route for combined transport: Y/N In case of Y, provide data. 1.1.1.1.3.5 Standard combined transport profile number for semi-trailers Single selection from the predefined list Coding for combined transport for semi-trailers as defined in UIC Code. Indicate if the track belongs to route for combined transport: Y/N In case of Y, provide data. 1.1.1.1.3.6 Gradient profile Predefined CharacterString: [ ± NN.N] ([NNN.NNN] repeated as many times as necessary Sequence of gradient values and locations of change in gradient 1.1.1.1.3.7 Minimum radius of horizontal curve [NNNNN] Radius of the smallest horizontal curve of the track in metres. 1.1.1.1.4 Track parameters 1.1.1.1.4.1 Nominal track gauge Single selection from the predefined list 750/1 000/1 435/1 520/1 524/1 600/1 668/other A single value expressed in millimetres that identifies the track gauge. 1.1.1.1.4.2 Cant deficiency [+/ ] [NNN] Maximum cant deficiency expressed in millimetres defined as difference between the applied cant and a higher equilibrium cant the line has been designed for. 1.1.1.1.4.3 Rail inclination [NN] An angle defining the inclination of the head of a rail relative to the running surface 1.1.1.1.4.4 Existence of ballast Single selection from the predefined list: Y/N Specifies whether track construction is with sleepers embedded in ballast or not. Mandatory if the permitted speed of the track (parameter 1.1.1.1.2.5) is greater than or equal to 200 km/h. 1.1.1.1.5 Switches and crossings 1.1.1.1.5.1 TSI compliance of in service values for switches and crossings Single selection from the predefined list: Y/N Switches and crossings are maintained to in service limit dimension as specified in TSI. 1.1.1.1.5.2 Minimum wheel diameter for fixed obtuse crossings [NNN] Maximum unguided length of fixed obtuse crossings is based on a minimum wheel diameter in service expressed in millimetres. 1.1.1.1.6 Track resistance to applied loads 1.1.1.1.6.1 Maximum train deceleration [N.N] Limit for longitudinal track resistance given as a maximum allowed train deceleration and expressed in metres per square second. Indicate if track is included in geographical scope of the TSI: Y/N In case of Y, provide data. 1.1.1.1.6.2 Use of eddy current brakes Single selection from the predefined list: Allowed/allowed under conditions/allowed only for emergency brake/allowed under conditions only for emergency brake/not allowed Indication of limitations on the use of eddy current brakes. 1.1.1.1.6.3 Use of magnetic brakes Single selection from the predefined list: Allowed/ allowed under conditions/ allowed under conditions only for emergency brake/ allowed only for emergency brake/ not allowed Indication of limitations on the use of magnetic brakes. 1.1.1.1.7 Health, safety and environment 1.1.1.1.7.1 Use of flange lubrication forbidden Single selection from the predefined list: Y/N Indication whether the use of on-board device for flange lubrication is forbidden. 1.1.1.1.7.2 Existence of level crossings Single selection from the predefined list: Y/N Indication whether level crossings exist on the section of line. 1.1.1.1.7.3 Acceleration allowed at level crossing [N.N] Limit for acceleration of train if stopping close to a level crossing expressed in metres per square second. Indicate if Y: is selected in parameter 1.1.1.1.7.2: Y/N In case of Y, provide data. 1.1.1.1.8 Tunnel 1.1.1.1.8.1 IM's code [NNNN] Infrastructure Manager means any body or undertaking that is responsible in particular for establishing and maintaining railway infrastructure or a part thereof. 1.1.1.1.8.2 Tunnel identification CharacterString Unique tunnel identification or unique number within Member State 1.1.1.1.8.3 Start of tunnel Predefined CharacterString: [Latitude (NN.NNNN) + Longitude( ± NN.NNNN) + km(NNN.NNN)] Geographical coordinates in decimal degrees and km of the line at the beginning of a tunnel. 1.1.1.1.8.4 End of tunnel Predefined CharacterString: [Latitude (NN.NNNN) + Longitude( ± NN.NNNN) + km(NNN.NNN)] Geographical coordinates in decimal degrees and km of the line at the end of a tunnel. 1.1.1.1.8.5 EC declaration of verification for tunnel (SRT) Predefined CharacterString: [CC/RRRRRRRRRRRRRR/YYYY/NNNNNN] Unique number for EC declarations following format requirements specified in the Document about practical arrangements for transmitting interoperability documents (1) Indicate if an EC Declaration was issued: Y/N In case of Y, provide data. 1.1.1.1.8.6 EI declaration of demonstration (2) for tunnel (SRT) Predefined CharacterString: [CC/RRRRRRRRRRRRRR/YYYY/NNNNNN] Unique number for EI declarations following the same format requirements as specified in the Document about practical arrangements for transmitting interoperability documents. Indicate if an EI Declaration was issued: Y/N In case of Y, provide data. 1.1.1.1.8.7 Length of tunnel [NNNNN] Length of a tunnel in metres from entrance portal to exit portal. Mandatory only if the length of the tunnel is 100M or more 1.1.1.1.8.8 Cross section area [NNN] Smallest cross section area in square metres of the tunnel 1.1.1.1.8.9 Existence of emergency plan Single selection from predefined list: Y/N Indication whether emergency plan exists. 1.1.1.1.8.10 Fire category of rolling stock required Single selection from the predefined list: A/B/none Categorisation on how a passenger train with a fire on board will continue to operate for a defined time period. Indicate if the tunnel is less than 1 km: Y/N In case of N, provide data. 1.1.1.1.8.11 National fire category of rolling stock required CharacterString Categorisation on how a passenger train with a fire on board will continue to operate for a defined time period. Mandatory only if none is selected for parameter 1.1.1.1.8.10 Indicate if respective national rules exist: Y/N In case of Y, provide data. 1.1.1.2 Energy subsystem Parameters of this group are not mandatory if Link is selected for 1.1.0.0.0.6, 1.1.1.2.1 Declarations of verification for track 1.1.1.2.1.1 EC declaration of verification for track (ENE) Predefined CharacterString: [CC/RRRRRRRRRRRRRR/YYYY/NNNNNN] Unique number for EC declarations following format requirements specified in the Document about practical arrangements for transmitting interoperability documents (1) Indicate if an EC Declaration was issued: Y/N In case of Y, provide data. 1.1.1.2.1.2 EI declaration of demonstration (2) for track (ENE) Predefined CharacterString: [CC/RRRRRRRRRRRRRR/YYYY/NNNNNN] Unique number for EI declarations following the same format requirements as specified in the Document about practical arrangements for transmitting interoperability documents. Indicate if an EI Declaration was issued: Y/N In case of Y, provide data. 1.1.1.2.2 Contact line system 1.1.1.2.2.1.1 Type of contact line system Single selection from the predefined list: Overhead contact line (OCL) Third Rail Fourth Rail Not electrified Indication of the type of the contact line system. 1.1.1.2.2.1.2 Energy supply system (Voltage and frequency) Single selection from the predefined list: AC 25kV-50Hz/ AC 15kV-16,7 Hz/ DC 3kV/ DC 1,5 kV/ DC (Specific Case FR)/ DC 750V/ DC 650V/ DC 600V/ other Indication of the traction supply system (nominal voltage and frequency) Indicate if not electrified is selected in parameter 1.1.1.2.2.1.1: Y/N In case of N, provide data. 1.1.1.2.2.2 Maximum train current [NNNN] Indication of the maximum allowable train current expressed in amperes. Indicate if not electrified is selected in parameter 1.1.1.2.2.1.1: Y/N In case of N, provide data. 1.1.1.2.2.3 Maximum current at standstill per pantograph [NNN] Indication of the maximum allowable train current at standstill for DC systems expressed in amperes. Indicate if Overhead contact line (OCL) is selected for 1.1.1.2.2.1.1 and if the supply system is selected in parameter 1.1.1.2.2.1.2 is a DC system: Y/N In case of Y, provide data. 1.1.1.2.2.4 Permission for regenerative braking Single selection from the predefined list: Y/N Indication whether regenerative braking is permitted or not. Indicate if not electrified is selected in parameter 1.1.1.2.2.1.1: Y/N In case of N, provide data. 1.1.1.2.2.5 Maximum contact wire height [N.NN] Indication of the maximum contact wire height expressed in metres. Indicate if Overhead contact line (OCL) is selected in parameter 1.1.1.2.2.1.1: Y/N In case of Y, provide data. 1.1.1.2.2.6 Minimum contact wire height [N.NN] Indication of the minimum contact wire height expressed in metres. Indicate if Overhead contact line (OCL) is selected in parameter 1.1.1.2.2.1.1: Y/N In case of Y, provide data. 1.1.1.2.3 Pantograph 1.1.1.2.3.1 Accepted TSI compliant pantograph heads Single selection from the predefined list: 1 950 mm (Type 1)/ 1 600 mm (EP)/ 2 000 mm  2 260 mm/ none Indication of TSI compliant pantograph heads which are allowed to be used. Indicate if Overhead contact line (OCL) is selected in parameter 1.1.1.2.2.1.1: Y/N In case of Y, provide data. 1.1.1.2.3.2 Accepted other pantograph heads Single selection from the predefined list Indication of pantograph heads which are allowed to be used Indicate if Overhead contact line (OCL) is selected in parameter 1.1.1.2.2.1.1: Y/N In case of Y, provide data. 1.1.1.2.3.3 Requirements for number of raised pantographs and spacing between them, at the given speed Predefined CharacterString: [N] [NNN] [NNN] Indication of maximum number of raised pantographs per train allowed and minimum spacing centre line to centre line of adjacent pantograph heads, expressed in metres, at the given speed. Indicate if Overhead contact line (OCL) is selected in parameter 1.1.1.2.2.1.1: Y/N In case of Y, provide data. 1.1.1.2.3.4 Permitted contact strip material Single selection from the predefined list Indication of which contact strip materials are permitted to be used. Indicate if Overhead contact line (OCL) is selected in parameter 1.1.1.2.2.1.1: Y/N In case of Y, provide data. 1.1.1.2.4 OCL separation sections 1.1.1.2.4.1.1 Phase separation Single selection from predefined list: Y/N Indication of existence of phase separation and required information. Indicate if Overhead contact line (OCL) is selected in parameter 1.1.1.2.2.1.1: Y/N In case of Y, provide data. 1.1.1.2.4.1.2 Information on phase separation Predefined CharacterString: length [NNN] + switch off breaker [Y/N] + lower pantograph [Y/N] Indication of required several information on phase separation Indicate if Y is selected in parameter 1.1.1.2.4.1.1: Y/N In case of Y, provide data. 1.1.1.2.4.2.1 System separation Single selection from predefined list: Y/N Indication of existence of system separation Indicate if Overhead contact line (OCL) is selected in 1.1.1.2.2.1.1: Y/N In case of Y, provide data. 1.1.1.2.4.2.2 Information on system separation Predefined CharacterString: length [NNN] + switch off breaker [Y/N] + lower pantograph [Y/N] + change supply system [Y/N] Indication of required several information on system separation Indicate if Y is selected in parameter 1.1.1.2.4.2.1.: Y/N; In case of Y, provide data. 1.1.1.2.5 Requirements for rolling stock 1.1.1.2.5.1 Current or power limitation on board required Single selection from predefined list: Y/N Indication of whether an on board current or power limitation function on vehicles is required. Indicate if not electrified is selected in parameter 1.1.1.2.2.1.1: Y/N In case of N, provide data. 1.1.1.2.5.2 Contact force permitted CharacterString Indication of contact force allowed expressed in newtons. Indicate if not electrified is selected in parameter 1.1.1.2.2.1.1: Y/N In case of N, provide data. The force is either given as a value of the static force and of the maximum force expressed in newtons, or as a formula for function of the speed. 1.1.1.2.5.3 Automatic dropping device required Single selection from predefined list: Y/N Indication of whether an automatic dropping device (ADD) required on the vehicle. Indicate if not electrified is selected in parameter 1.1.1.2.2.1.1: Y/N In case of N, provide data. 1.1.1.3 Control  command and signalling subsystem Parameters of this group are not mandatory if Link is selected for 1.1.0.0.0.6, 1.1.1.3.1 Declarations of verification for track 1.1.1.3.1.1 EC declaration of verification for track (CCS) Predefined CharacterString: [CC/RRRRRRRRRRRRRR/YYYY/NNNNNN] Unique number for EC declarations following format requirements specified in the Document about practical arrangements for transmitting interoperability documents (1) Indicate if an EC Declaration was issued: Y/N In case of Y, provide data. 1.1.1.3.2 TSI compliant train protection system (ETCS) 1.1.1.3.2.1 ETCS level Single selection from the predefined list: N/1/2/3 ERTMS/ETCS application level related to the track side equipment. 1.1.1.3.2.2 ETCS baseline Single selection from the predefined list: prebaseline 2/baseline 2/baseline 3 ETCS baseline installed lineside. Indicate if N is selected in parameter 1.1.1.3.2.1: Y/N In case of N, provide data 1.1.1.3.2.3 ETCS infill necessary for line access Single selection from the predefined list: Y/N Indication whether infill is required to access the line for safety reasons. Indicate if N is selected in parameter 1.1.1.3.2.1: Y/N In case of N, provide data 1.1.1.3.2.4 ETCS infill installed line-side Single selection from the predefined list: None/Loop/GSM-R/Loop & GSM-R Information about installed trackside equipment capable to transmit infill information by loop or GSM-R for level 1 installations. Indicate if N is selected in parameter 1.1.1.3.2.1: Y/N In case of N, provide data 1.1.1.3.2.5 ETCS national application implemented Single selection from the predefined list: Y/N Indication whether data for national applications is transmitted between track and train. Indicate if N is selected in parameter 1.1.1.3.2.1: Y/N In case of N, provide data 1.1.1.3.2.6 Existence of operating restrictions or conditions Single selection from the predefined list: Y/N Indication whether restrictions or conditions due to partial compliance with the CCS TSI exist. Indicate if N is selected in parameter 1.1.1.3.2.1: Y/N In case of N, provide data 1.1.1.3.2.7 Optional ETCS functions CharacterString Optional ETCS functions which might improve operation on the line. Indicate if N is selected in parameter 1.1.1.3.2.1: Y/N In case of N, provide data 1.1.1.3.3 TSI compliant radio (GSM-R) 1.1.1.3.3.1 GSM-R version Single selection from the predefined list: none/previous version to Baseline 0/Baseline 0 r3/Baseline 0 r4 GSM-R FRS and SRS version number installed lineside. 1.1.1.3.3.2 Advised number of active GSM-R mobiles (EDOR) on board for ETCS level 2 Single selection from the predefined list: 0/1/2 Number of mobiles for ETCS data transmission (EDOR) advised for a smooth running of the train. This relates to the RBC handling of communication sessions. Not safety critical and no matter of interoperability. Indicate if none is selected in parameter 1.1.1.3.3.1 and if ERTMS level 2 is installed: Y/N In case of N, provide data 1.1.1.3.3.3 Optional GSM-R functions Single selection from the predefined list: Use of optional GSM-R functions which might improve operation on the line. They are for information only and not for network access criteria. Indicate if none is selected in parameter 1.1.1.3.3.1: Y/N In case of N, provide data 1.1.1.3.4 Train detection systems fully compliant with the TSI 1.1.1.3.4.1 Existence of train detection system fully compliant with the TSI: Single selection from the predefined list: Y/N Indication if there is any train detection system installed and fully compliant with the CCS TSI requirements. 1.1.1.3.5 Train protection legacy systems 1.1.1.3.5.1 Existence of other train protection, control and warning systems installed Single selection from the predefined list: Y/N Indication if other train protection, control and warning systems in normal operation are installed lineside. Only mandatory if the selected option is N for 1.1.1.3.2.1 1.1.1.3.5.2 Need for more than one train protection, control and warning system required on-board Single selection from the predefined list: Y/N Indication whether more than one train protection, control and warning system is required to be on-board and active simultaneously. Only mandatory if the selected option is N for 1.1.1.3.2.1 1.1.1.3.6 Other radio systems 1.1.1.3.6.1 Other radio systems installed Single selection from the predefined list: Y/N Indication if other radio systems in normal operation are installed line-side. Only mandatory if the selected option is none in parameter 1.1.1.3.3.1: Y/N In case of N, provide data 1.1.1.3.7 Train detection systems not fully compliant with the TSI 1.1.1.3.7.1 Type of train detection system Single selection from the predefined list: track circuit/wheel detector/loop Indication of types of train detection systems installed. 1.1.1.3.7.2.1 TSI compliance of maximum permitted distance between two consecutive axles Single selection from the predefined list: TSI compliant/TSI not compliant Indication whether required distance is compliant with the TSI. 1.1.1.3.7.2.2 Maximum permitted distance between two consecutive axles in case of TSI non-compliance [NNNNN] Indication of maximum permitted distance between two consecutive axles in case of TSI non-compliance, given in millimetres. Indicate if TSI not compliant is selected in parameter 1.1.1.3.7.2.1: Y/N In case of Y, provide data 1.1.1.3.7.3 Minimum permitted distance between two consecutive axles [NNNN] Indication of distance given in millimetres. Indicate if wheel detector is selected in parameter 1.1.1.3.7.1: Y/N In case of Y, provide data 1.1.1.3.7.4 Minimum permitted distance between first and last axle [NNNNN] Indication of distance given in millimetres. Indicate if track circuit is selected in parameter 1.1.1.3.7.1: Y/N In case of Y, provide data 1.1.1.3.7.5 Maximum distance between end of train and first axle [NNNN] Indication of maximum distance between end of train and first axle given in millimetres applicable for both sides (front and rear) of a vehicle or train. Indicate if wheel detector or track circuit is selected in parameter 1.1.1.3.7.1: Y/N In case of Y, provide data 1.1.1.3.7.6 Minimum permitted width of the rim [NNN] Indication of width given in millimetres. Indicate if wheel detector is selected in parameter 1.1.1.3.7.1: Y/N In case of Y, provide data 1.1.1.3.7.7 Minimum permitted wheel diameter [NNN] Indication of wheel diameter given in millimetres. Indicate if wheel detector is selected in parameter 1.1.1.3.7.1: Y/N In case of Y, provide data 1.1.1.3.7.8 Minimum permitted thickness of the flange [NN.N] Indication of flange thickness given in millimetres. Indicate if wheel detector is selected in parameter 1.1.1.3.7.1: Y/N In case of Y, provide data 1.1.1.3.7.9 Minimum permitted height of the flange [NN.N] Indication of height of flange given in millimetres. Indicate if wheel detector is selected in parameter 1.1.1.3.7.1: Y/N In case of Y, provide data 1.1.1.3.7.10 Maximum permitted height of the flange [NN.N] Indication of height of flange given in millimetres. Indicate if wheel detector is selected in parameter 1.1.1.3.7.1: Y/N In case of Y, provide data 1.1.1.3.7.11 Minimum permitted axle load [N.N] Indication of load given in tons. Indicate if wheel detector or track circuit is selected in parameter 1.1.1.3.7.1: Y/N In case of Y, provide data 1.1.1.3.7.12 TSI compliance of rules for metal-free space around wheels Single selection from the predefined list: TSI compliant/not TSI compliant Indication whether rules are compliant with the TSI. Indicate if wheel detector is selected in parameter 1.1.1.3.7.1: Y/N In case of Y, provide data 1.1.1.3.7.13 TSI compliance of rules for vehicle metal construction Single selection from the predefined list: TSI compliant/not TSI compliant Indication whether rules are compliant with the TSI. Indicate if loop is selected in parameter 1.1.1.3.7.1: Y/N In case of Y, provide data 1.1.1.3.7.14 TSI compliance of ferromagnetic characteristics of wheel material required Single selection from the predefined list: TSI compliant/not TSI compliant Indication whether rules are compliant with the TSI. Indicate if wheel detector is selected in parameter 1.1.1.3.7.1: Y/N In case of Y, provide data 1.1.1.3.7.15.1 TSI compliance of maximum permitted impedance between opposite wheels of a wheelset Single selection from the predefined list: TSI compliant/not TSI compliant Indication whether rules are compliant with the TSI. Indicate if track circuit is selected in parameter 1.1.1.3.7.1: Y/N In case of Y, provide data 1.1.1.3.7.15.2 Maximum permitted impedance between opposite wheels of a wheelset when not TSI compliant [N.NNN] The value of maximum permitted impedance given in ohm in case of TSI non-compliance Indicate if TSI not compliant is selected in parameter 1.1.1.3.7.15.1: Y/N In case of Y, provide data 1.1.1.3.7.16 TSI compliance of sanding Single selection from predefined list: TSI compliant/not TSI compliant Indication whether rules are compliant with the TSI or not Indicate if track circuit in parameter 1.1.1.3.7.1 and Y in parameter 1.1.1.3.7.18: are selected: Y/N In case of Y, provide data 1.1.1.3.7.17 Maximum sanding output [NNNNN] Maximum value of sanding output for 30s given in grams accepted on the track Indicate if TSI not compliant is selected in parameter 1.1.1.3.7.16: Y/N In case of Y, provide data 1.1.1.3.7.18 Sanding override by driver required Single selection from the predefined list: Y/N Indication whether possibility to activate/deactivate sanding devices by driver, according to instructions from the Infrastructure Manager, is required or not. Indicate if track circuit is selected in parameter 1.1.1.3.7.1: Y/N In case of Y, provide data 1.1.1.3.7.19 TSI Compliance of rules on sand characteristics Single selection from the predefined list: TSI compliant/not TSI compliant Indication whether rules are compliant with the TSI. Indicate if track circuit is selected in parameter 1.1.1.3.7.1: Y/N In case of Y, provide data 1.1.1.3.7.20 Existence of rules on on-board flange lubrication Single selection from the predefined list: Y/N Indication whether rules for activation or deactivation of flange lubrication exist. Indicate if track circuit is selected in parameter 1.1.1.3.7.1: Y/N In case of Y, provide data 1.1.1.3.7.21 TSI compliance of rules on the use of composite brake blocks Single selection from the predefined list: TSI compliant/not TSI compliant Indication whether rules are compliant with the TSI. Indicate if track circuit is selected in parameter 1.1.1.3.7.1: Y/N In case of Y, provide data 1.1.1.3.7.22 TSI compliance of rules on shunt assisting devices Single selection from the predefined list: TSI compliant/not TSI compliant Indication whether rules are compliant with the TSI. Indicate if track circuit is selected in parameter 1.1.1.3.7.1: Y/N In case of Y, provide data 1.1.1.3.7.23 TSI compliance of rules on combination of RST characteristics influencing shunting impedance Single selection from the predefined list: TSI compliant/not TSI compliant Indication whether rules are compliant with the TSI. Indicate if track circuit is selected in parameter 1.1.1.3.7.1: Y/N In case of Y, provide data 1.1.1.3.8 Transitions between systems 1.1.1.3.8.1 Existence of switch over between different protection, control and warning systems Single selection from the predefined list: Y/N Indication whether a switch over between different systems whilst running exist Indicate if at least two different systems exist: Y/N In case of Y, provide data 1.1.1.3.8.2 Existence of switch over between different radio systems Single selection from the predefined list: Y/N Indication whether a switch over between different radio systems and no communication system whilst running exist Indicate if at least two different radio systems exist: Y/N In case of Y, provide data 1.1.1.3.9 Parameters related to electromagnetic interferences 1.1.1.3.9.1 Existence and TSI compliance of rules for magnetic fields emitted by a vehicle Single selection from the predefined list: none/TSI compliant/not TSI compliant Indication whether rules exist and are compliant with the TSI. Indicate if wheel detector is selected in parameter 1.1.1.3.7.1: Y/N In case of Y, provide data 1.1.1.3.9.2 Existence and TSI compliance of limits in harmonics in the traction current of vehicles Single selection from the predefined list: none/TSI compliant/not TSI compliant Indication whether rules exist and are compliant with the TSI. Indicate if wheel detector or track circuit is selected in parameter 1.1.1.3.7.1: Y/N In case of Y, provide data 1.1.1.3.10 Line-side system for degraded situation 1.1.1.3.10.1 ETCS level for degraded situation Single selection from the predefined list: none/1/2/3 ERTMS/ETCS application level for degraded situation related to the track side equipment. Indicate if N is selected in parameter 1.1.1.3.2.1: Y/N In case of N, provide data 1.1.1.3.10.2 Other train protection, control and warning systems for degraded situation Single selection from the predefined list: Y/N Indication of existence of other system than ETCS for degraded situation. Mandatory if none is selected in parameter 1.1.1.3.10.1: 1.1.1.3.11 Brake related parameters 1.1.1.3.11.1 Maximum braking distance requested [NNNN] The maximum value of the braking distance [in metres] of a train shall be given for the maximum line speed. 1.1.1.3.12 Other CCS related parameters 1.1.1.3.12.1 Tilting supported Single selection from the predefined list: Y/N Indication whether tilting functions are supported by ETCS. Indicate if N is selected in parameter 1.1.1.3.2.1: Y/N In case of N, provide data 1.2 OPERATIONAL POINT 1.2.0.0.0 Generic information 1.2.0.0.0.1 Name of operational point CharacterString Name normally related to the town or village or to traffic control purpose 1.2.0.0.0.2 Unique OP ID Predefined CharacterString: [AA+AAAAA] Code composed of country code and alphanumeric OP code. 1.2.0.0.0.3 OP TAF TAP primary code Predefined CharacterString: [AANNNNN] Primary code developed for TAF/TAP. 1.2.0.0.0.4 Type of operational point Single selection from the predefined list Type of facility in relation to the dominating operational functions. 1.2.0.0.0.5 Geographical location of operational point Predefined CharacterString: [Latitude (NN.NNNN) + Longitude( ± NN.NNNN)] Geographical coordinates in decimal degrees normally given for the centre of the OP. 1.2.0.0.0.6 Railway location of operational point Predefined CharacterString: [NNNN.NNN] + [CharacterString] Kilometre related to line identification defining the location of the OP. This will normally be in the centre of the OP. 1.2.1 RUNNING TRACK 1.2.1.0.0 Generic information 1.2.1.0.0.1 IM's code [NNNN] Infrastructure manager means any body or undertaking that is responsible in particular for establishing and maintaining railway infrastructure or a part thereof. 1.2.1.0.0.2 Identification of track CharacterString Unique track identification or unique track number within OP 1.2.1.0.1 Declarations of verification for track 1.2.1.0.1.1 EC declaration of verification for track (INF) Predefined CharacterString: [CC/RRRRRRRRRRRRRR/YYYY/NNNNNN] Unique number for EC declarations following format requirements specified in the Document about practical arrangements for transmitting interoperability documents (1) Indicate if an EC Declaration was issued: Y/N In case of Y, provide data. 1.2.1.0.1.2 EI declaration of demonstration (2) for track (INF) Predefined CharacterString: [CC/RRRRRRRRRRRRRR/YYYY/NNNNNN] Unique number for EI declarations following the same format requirements as specified in the Document about practical arrangements for transmitting interoperability documents. Indicate if an EI Declaration was issued: Y/N In case of Y, provide data. 1.2.1.0.2 Performance parameters 1.2.1.0.2.1 TEN classification of track Single selection from the predefined list: Part of the TEN-T Comprehensive Network/Part of the TEN-T Core Freight Network/Part of the TEN-T Core Passenger Network/Off-TEN Indication of the part of the trans-European network the track belongs to. 1.2.1.0.2.2 Category of line: Single selection from the predefined list Classification of a line according to the INF TSI. Indicate if track is included in technical scope of the TSI: Y/N In case of Y, provide data. 1.2.1.0.2.3 Part of a Railway Freight Corridor Single selection from the predefined list Indication whether the line is designated to a Railway Freight Corridor Indicate if track is designated to a RFC: Y/N In case of Y, provide data 1.2.1.0.3 Line layout 1.2.1.0.3.1 Interoperable gauge Single selection from the predefined list: GA/GB/GC/G1/DE3/S/IRL1/none Gauges GA, GB, GC, G1, DE3, S, IRL1 as defined in European standard. 1.2.1.0.3.2 Multinational gauges: Single selection from the predefined list: G2/GB1/GB2/none Multilateral gauge or international gauge other than GA, GB, GC, G1, DE3, S, IRL1 as defined in European standard. Only mandatory if none is selected in 1.1.1.1.3.1 1.2.1.0.3.3 National gauges Single selection from the predefined list Domestic gauge as defined in European standard or other local gauge. Only mandatory if none is selected in 1.1.1.1.3.2 is 1.2.1.0.4 Track parameters 1.2.1.0.4.1 Nominal track gauge Single selection from the predefined list: 750/1 000/1 435/1 520/1 524/1 600/1 668/other A single value expressed in millimetres that identifies the track gauge. 1.2.1.0.5 Tunnel 1.2.1.0.5.1 IM's code [NNNN] Infrastructure manager means any body or undertaking that is responsible in particular for establishing and maintaining railway infrastructure or a part thereof. 1.2.1.0.5.2 Tunnel identification CharacterString Unique tunnel identification or unique tunnel number within MS 1.2.1.0.5.3 EC declaration of verification for tunnel (SRT) CharacterString: [CC/RRRRRRRRRRRRRR/YYYY/NNNNNN] Unique number for EC declarations following format requirements specified in the Document about practical arrangements for transmitting interoperability documents (1) Indicate if an EC Declaration was issued: Y/N In case of Y, provide data. 1.2.1.0.5.4 EI declaration of demonstration (2) for tunnel (SRT) Predefined CharacterString: [CC/RRRRRRRRRRRRRR/YYYY/NNNNNN] Unique number for EI declarations following the same format requirements as specified in the Document about practical arrangements for transmitting interoperability documents. Indicate if an EI Declaration was issued: Y/N In case of Y, provide data. 1.2.1.0.5.5 Length of tunnel [NNNNN] Length of a tunnel in metres from entrance portal to exit portal. Only mandatory if the length of the tunnel is 100 metres or more 1.2.1.0.5.6 Existence of emergency plan Single selection from the predefined list: Y/N Indication whether emergency plan exists. 1.2.1.0.5.7 Fire category of rolling stock required Single selection from the predefined list: A/B/none Categorisation how a passenger train with a fire on board will continue to operate for a defined time period Indicate if the length of the tunnel is 1 km or more: Y/N In case of Y, provide data. 1.2.1.0.5.8 National fire category of rolling stock required CharacterString Categorisation how a passenger train with a fire on board will continue to operate for a defined time period  according to national rules if they exist Indicate if respective national rules exist: Y/N In case of Y, provide data. 1.2.1.0.6 Platform 1.2.1.0.6.1 IM's code [NNNN] Infrastructure manager means any body or undertaking that is responsible in particular for establishing and maintaining railway infrastructure or a part thereof. 1.2.1.0.6.2 Identification of platform CharacterString Unique platform identification or unique platform number within OP 1.2.1.0.6.3 TEN Classification of platform Single selection from the predefined list: Part of the TEN-T Comprehensive Network/Part of the TEN-T Core Freight Network/Part of the TEN-T Core Passenger Network/Off-TEN Indicates the part of the trans-European network the platform belongs to. 1.2.1.0.6.4 Usable length of platform [NNNN] The maximum continuous length (expressed in metres) of that part of platform in front of which a train is intended to remain stationary in normal operating conditions for passengers to board and alight from the train, making appropriate allowance for stopping tolerances. 1.2.1.0.6.5 Height of platform Single selection from the predefined list: 250/280/550/760/300-380/200/580/680/685/730/840/900/915/920/960/1 100/other Distance between the upper surface of platform and running surface of the neighbouring track. It is the nominal value expressed in millimetres. 1.2.1.0.6.6 Existence of platform assistance for starting train Single selection from the predefined list; Y/N Indication of existence of equipment or staff supporting the train crew in starting the train. 1.2.1.0.6.7 Range of use of the platform boarding aid [NNNN] Information of the train access level for which the boarding aid can be used. 1.2.2 SIDING 1.2.2.0.0 Generic information 1.2.2.0.0.1 IM's code [NNNN] Infrastructure manager means any body or undertaking that is responsible in particular for establishing and maintaining railway infrastructure or a part thereof. 1.2.2.0.0.2 Identification of siding CharacterString Unique siding identification or unique siding number within OP 1.2.2.0.0.3 TEN Classification of siding Single selection from the predefined list: Part of the TEN-T Comprehensive Network/Part of the TEN-T Core Freight Network/Part of the TEN-T Core Passenger Network/Off-TEN Indicates the part of the trans-European network the siding belongs to. 1.2.2.0.1 Declaration of verification for siding 1.2.2.0.1.1 EC declaration of verification for siding (INF) Predefined CharacterString: [CC/RRRRRRRRRRRRRR/YYYY/NNNNNN] Unique number for EC declarations following format requirements specified in the Document about practical arrangements for transmitting interoperability documents (1) Indicate if an EC Declaration was issued: Y/N In case of Y, provide data. 1.2.2.0.1.2 EI declaration of demonstration (2) for siding (INF) Predefined CharacterString: [CC/RRRRRRRRRRRRRR/YYYY/NNNNNN] Unique number for EI declarations following the same format requirements as specified in the Document about practical arrangements for transmitting interoperability documents. Indicate if an EI Declaration was issued: Y/N In case of Y, provide data. 1.2.2.0.2 Performance parameter 1.2.2.0.2.1 Usable length of siding [NNNN] Total length of the siding/stabling track expressed in metres where trains can be parked safely. 1.2.2.0.3 Line layout 1.2.2.0.3.1 Gradient for stabling tracks [N.N] Maximum value of the gradient expressed in millimetres per metre. Mandatory only if it is above TSI value 1.2.2.0.3.2 Minimum radius of horizontal curve [NNN] Radius of the smallest horizontal curve, expressed in metres. Mandatory only if it is below TSI value 1.2.2.0.3.3 Minimum radius of vertical curve [NNN+NNN] Radius of the smallest vertical curve expressed in metres. Mandatory only if it is below TSI values 1.2.2.0.4 Fixed installations for servicing trains 1.2.2.0.4.1 Existence of toilet discharge Single selection from the predefined list: Y/N Indication whether exists an installation of toilet discharge (fixed installation for servicing trains) as defined in INF TSIs. 1.2.2.0.4.2 Existence of external cleaning facilities Single selection from the predefined list: Y/N Indication whether exists an installation of external cleaning facility (fixed installation for servicing trains) as defined in INF TSIs. 1.2.2.0.4.3 Existence of water restocking Single selection from the predefined list: Y/N Indication whether exists an installation of water restocking (fixed installation for servicing trains) as defined in INF TSIs. 1.2.2.0.4.4 Existence of refuelling Single selection from the predefined list: Y/N Indication whether exists an installation of refuelling (fixed installation for servicing trains) as defined in INF TSIs. 1.2.2.0.4.5 Existence of sand restocking Single selection from the predefined list: Y/N Indication whether an installation of sand restocking exists (fixed installation for servicing trains). 1.2.2.0.4.6 Existence of electric shore supply Single selection from the predefined list: Y/N Indication whether exists an installation of electric shore supply (fixed installation for servicing trains). 1.2.2.0.5 Tunnel 1.2.2.0.5.1 IM's code [NNNN] Infrastructure manager means any body or undertaking that is responsible in particular for establishing and maintaining railway infrastructure or a part thereof. 1.2.2.0.5.2 Tunnel identification CharacterString Unique tunnel identification or unique number within Member State 1.2.2.0.5.3 EC declaration of verification for tunnel (SRT) Predefined CharacterString: [CC/RRRRRRRRRRRRRR/YYYY/NNNNNN] Unique number for EC declarations following format requirements specified in the Document about practical arrangements for transmitting interoperability documents (1) Indicate if an EC Declaration was issued: Y/N In case of Y, provide data. 1.2.2.0.5.4 EI declaration of demonstration (2) for tunnel (SRT) Predefined CharacterString: [CC/RRRRRRRRRRRRRR/YYYY/NNNNNN] Unique number for EI declarations following the same format requirements as specified in the Document about practical arrangements for transmitting interoperability documents. Indicate if an EI Declaration was issued: Y/N In case of Y, provide data. 1.2.2.0.5.5 Length of tunnel [NNNNN] Length of a tunnel in metres from entrance portal to exit portal. Mandatory only if the length of the tunnel is 100 metres or more 1.2.2.0.5.6 Existence of emergency plan Single selection from the predefined list: Y/N Indication whether emergency plan exists. 1.2.2.0.5.7 Fire category of rolling stock required Single selection from the predefined list: A/B/none Categorisation how a passenger train with a fire on board will continue to operate for a defined time period. Indicate if the length of the tunnel is 1km or more: Y/N In case of Y, provide data. 1.2.2.0.5.8 National fire category of rolling stock required CharacterString Categorisation how a passenger train with a fire on board will continue to operate for a defined time period  according to national rules if they exist. Only mandatory if none is selected in parameter 1.1.1.1.8.10 Indicate if respective national rules exist: Y/N In case of Y, provide data. 4. HIGH LEVEL SYSTEM OVERVIEW 4.1. RINF system The architecture of the RINF system is presented in the Figure. Figure RINF system 4.2. Administration of the Common User Interface The common user interface (CUI) shall be a web based application set up, managed and maintained by the Agency. The Agency shall make available to the NREs the following files and documents to be used for the setting up of the registers of infrastructure and connecting them with the common user interface (CUI);  User manual;  Specification of the structure of the files for the transmission of data. The Agency shall make available to the RINF users an Application Guide describing the way the registers of infrastructure of each Member States are to be connected to the CUI and the functionalities and utilities provided by the CUI. Where appropriate, this guide will be updated. 4.3. Minimum required functionality of the CUI The CUI shall provide at least the following functionalities:  User Management: the CUI administrator must be able to manage users' access rights.  Information Auditing: the CUI administrator must be able to view the logs of all user activity performed on the CUI as a list of the activities that have been performed by CUI users within a particular timeframe.  Connectivity and Authentication: the registered CUI users must be able to connect to the CUI via internet and use its functionalities according to their rights.  Search for RINF data including OPs and/or SoLs with particular RINF characteristics.  Select an OP or a SoL and view its RINF details: the CUI users must be able to define a geographical area using the map interface and the CUI provides the available RINF data requested by the users for this area.  View RINF information for a specified subset of lines and OPs in a defined area via a map interface.  Visual Representation of RINF items on digital map: the users, through the CUI, must be able to navigate, select an item depicted on the map and retrieve any relevant RINF information.  Validation, Upload & Reception of the full RINF data sets provided by a national register entity. 4.4. Operating mode The RINF system provides two main interfaces via the CUI:  One is used by the register of infrastructure of each Member State in order to provide/upload copies of their full RINF data;  The other is used by CUI users in order to connect to the RINF system and retrieve RINF information. The CUI central database will be fed with copies of the full sets of RINF data maintained at the register of infrastructure of each Member State. In particular, NREs shall undertake the responsibility to create files that encapsulate the full set of RINF data available in their register of infrastructure following the specifications of the Table of this Annex. They shall make regular updates, at least every three months, of items that are in their register of infrastructure. One update should coincide with the annual publication of the Network Statement. Then NREs shall upload the files to the CUI through a dedicated interface provided for this operation. A specific module will facilitate the validation and uploading of data provided by NREs. The CUI central database shall make data sent by NREs publicly available without any modification. The basic functionality of the CUI shall allow users to searches and retrieves RINF data. The CUI shall retain the complete historical record of all the data made available by NREs. Those records shall be stored for 2 years from the date of withdrawal of the data. The Agency, as administrator of the CUI, shall provide access to users upon request. Answers to the queries initiated by the CUI users shall be provided within 24 hours from the moment the query was initiated. 4.5. Availability The Common User Interface shall be available 7 days a week, from 02:00 GMT  21:00 GMT, depending on daylight savings time. The unavailability of the system shall be minimal during maintenance. In the case of failure outside the normal working hours of the Agency, the actions to restore the service shall start the next Agency working day. 5. APPLICATION GUIDE FOR THE COMMON SPECIFICATIONS The application guide for the common specifications referred to in Article 3 of this Decision shall be made publicly available by the Agency on its website. It shall contain: (a) items and their corresponding data as specified as section 3.3 and in the Table. For each field, at least its format, limit of value, conditions under which parameter is applicable and mandatory, railway technical rules for parameters values, reference to TSIs and other technical documents related to items of the register of infrastructure as set out in the Table of this Decision; (b) detailed definitions and specifications for concepts and parameters; (c) presentation of provisions for modelling the network for the purpose of RINF and collecting data with relevant explanations and examples; (d) procedures for validation and submission of RINF data from registers of infrastructure of the Member States to the CUI. The Application Guide shall provide explanations on the specifications referred to in the Annex to this Decision which are necessary for the proper development of the RINF system. (1) ERA/INF/10-2009/INT (version 0.1 dated on 28.9.2009) available on ERA website. (2) Existing infrastructure declaration as defined in Commission Recommendation 2011/622/EU of 20 September 2011 on the procedure demonstrating the level of compliance of existing railway lines with the basic parameters of the technical specifications for interoperability (OJ L 243, 21.9.2011, p. 23).